Citation Nr: 1519324	
Decision Date: 05/05/15    Archive Date: 05/19/15

DOCKET NO.  13-21 852A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for a lumbar spine disability.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Seay, Counsel


INTRODUCTION

The Veteran served on active duty from June 1976 to October 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  

In a June 2012 letter, the Agency of Original Jurisdiction (AOJ) informed the Veteran that an April 2011 statement could not be accepted as a notice of disagreement as to the issue of entitlement to an increased rating for chronic bronchitis as it was untimely.  Thereafter, in September 2012, the Veteran submitted a notice of disagreement as to the June 2012 decision and a Statement of the Case was issued in January 2014.   However, the Veteran did not file a timely substantive appeal.  Therefore, the issue is not before the Board.

In March 2014, the Board remanded the Veteran's case for additional development.  The case has now been returned to the Board for appellate review.  


FINDING OF FACT

The most probative evidence of record does not establish that a current lumbar spine disability is at least as likely as not related to an in-service injury, event, or disease.


CONCLUSION OF LAW

The criteria for service connection for a lumbar spine disability are not met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).






REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  A VA letter issued in November 2009 satisfied the duty to notify provisions with respect to service connection and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.

VA medical treatment records, service medical treatment records, and private medical treatment records have been obtained and associated with the claims folder.  In accordance with the Board's March 2014 remand, updated VA medical treatment records and Social Security Administration records were requested and associated with the claims folder.  Further, the March 2014 remand requested that the AOJ obtain clinical records from Wilford Hall at Lackland Air Force Base in San Antonio, Texas, from June 1976 to October 1978.  The AOJ contacted the National Personnel Records Center and all available clinical records were received and associated with the claims folder.  The aforementioned remand directives were completed.  Stegall v. West, 11 Vet. App. 268 (1998).  Further, in a VA Form 21-4142, Authorization and Consent to Release Information to VA, received by VA in May 2014, the Veteran identified private medical treatment from Dr. Sparks, the physician who took over Dr. Keene's practice.  The AOJ made two requests for the records and received a response from Dr. Sparks that the records had been destroyed.  With respect to the provisions of 38 C.F.R. § 3.159(e) (2014), a September 2014 letter notified the Veteran of VA's follow-up attempt to obtain the records from Dr. Sparks.  While the Veteran was not provided a separate notice letter regarding the inability to obtain records, the January 2015 Supplemental Statement of the Case (SSOC) specifically noted the response from Dr. Sparks regarding the destroyed records.  The Board finds that a remand to notify the Veteran of the inability to obtain records from Dr. Sparks would constitute unnecessary delay and a waste of VA's finite resources.  The SSOC stated that the records were destroyed and the September 2014 VA notice letter explained that it was the Veteran's responsibility that VA received the records.  As a result, the Board finds that the AOJ substantially complied with the Board's remand and 38 C.F.R. § 3.159(e).  VA's duty to assist the Veteran in obtaining evidence has been met.  

In addition, the Veteran was provided a VA medical examination in October 2014 to determine the nature and etiology of her lumbar spine disability.  38 C.F.R. § 3.159(c)(4).  The VA examiner performed a physical examination of the spine, listed the diagnoses of the lumbar spine, reviewed the claims folder, described the Veteran's reported history, and provided an opinion with supporting rationale.  The examiner referred to the evidence and addressed the relevant service medical treatment records, including the normal separation medical examination.  The Board finds that the VA examination is adequate and substantially complied with the Board's remand directive.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  In this respect, the Board recognizes that the March 2014 remand requested that the examiner address whether "each diagnosed lumbar spine disorder" was related to the Veteran's service and whether arthritis "at least as likely as not" manifested within one year of the Veteran's discharge in October 1978.  The examiner only expressed an opinion as to whether the claimed condition was incurred in or caused by the claimed in-service injury, event, or illness.  Nonetheless, the Board finds that the opinion is adequate and substantially complies with the Board's remand directive.  This is so because the examiner listed all of the diagnoses related to the lumbar spine and provided a general opinion regarding the "claimed condition", thereby taking into account all diagnoses.  Further, requesting that the examiner provide an opinion as to whether arthritis was present when there is no medical evidence during active service or for decades thereafter regarding any spine disability or arthritis would require the examiner to speculate as to whether arthritis existed or not.  The examiner provided a negative nexus opinion as to whether a spine disability was related to the Veteran's service and an additional opinion with respect to arthritis and its onset is not required.  The remand directives were substantially completed and VA's duty to provide an adequate VA medical examination and opinion has been met.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Board's remand order).

There is no indication in the record that any additional evidence, relevant to the issue adjudicated in this decision, is available and not part of the claims folder.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Legal Criteria

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2014).  To establish service connection for a disability, the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In adjudicating the issue below, the Board reviewed all of the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the issue and what the evidence in the claims folder shows, or fails to show, with respect to the issue.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran avers that her current lumbar spine disability is related to active service.  In a statement received by VA in March 2010, she stated that she injured her back moving a case of toilet paper and was treated at Wilford Hall.   

Concerning a current disability, the October 2014 VA examination report reflects diagnoses of degenerative joint disease of lumbar spine and L4 intervertebral disc syndrome (IVDS).  

With respect to an in-service injury, the service medical treatment records are absent for any notation or documentation regarding the lumbar spine.  The service treatment records only reflect complaints of cervical pain.  The September 1978 separation report of medical history shows that the Veteran did not answer as to whether she had recurrent back pain.  However, under the section entitled "Physician's summary and elaboration of all pertinent data", the Veteran reported experiencing knee pain when the climate is damp and no other joint involvements.  It was noted that the Veteran broke both of her wrists in 1977, experienced annual upper respiratory infections, and noticed a left breast tumor during self-examination.  The accompanying separation report of medical examination shows that the Veteran's spine was clinically evaluated as normal.  

Following separation from active service, the objective evidence does not reflect complaints regarding the back or lumbar spine until years after separation from active service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding, in an aggravation context, that the Board may consider a prolonged period without medical complaint when deciding a claim).  

For instance, a January 1979 VA examination was completed with respect to the Veteran's claim for compensation benefits received by VA in November 1978, immediately after her separation from active service.  The examination report reflected complaints related to her wrists, but there were no complaints related to the spine.  In addition, when the Veteran first began to visit VA for medical treatment in August 2007, a lumbar spine x-ray revealed lumberisation of S1 vertebral body and mild degenerative arthritis at the L5-S1 level, but the Veteran did not report chronic back pain at that time or any pain on examination.  She reported S1 pain.  Further, an October 2009 VA medical treatment record noted that the Veteran complained of chronic back pain for years, but then stated that she had chronic back pain for about six months.  In addition, an October 2011 internal medicine evaluation, performed at MDSI Physician Services noted that the Veteran complained of chronic low back pain since 2007.    

The Veteran was provided a VA examination in October 2014.  The claims folder was reviewed.  The reported date of onset of symptoms was listed as unknown; however, the examiner noted that the Veteran reported that her condition began while stationed at Lackland Air Force Base.  She stated that she injured her back getting a large case of toilet paper off of a shelf.  The examiner opined that the claimed condition was "less likely than not" incurred in or caused by the claimed in-service injury, event, or illness.  With respect to rationale, the examiner stated that the Veteran did not indicate having had any back complaints and/or condition upon separation medical history dated September 1978.  The examiner also noted that the medical examination upon separation was normal and there was no documented evidence of having had any back issues and/or diagnosis.    

The Board finds that the most probative evidence as to the etiology of the Veteran's lumbar spine disability is the October 2014 VA examiner's opinion.  The October 2014 VA examiner's opinion is considered highly probative because the examiner acknowledged the Veteran's reported in-service injury, examined the Veteran, discussed the relevant evidence, and provided a negative nexus opinion with supporting rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  As the most probative evidence does not support a causal relationship between the Veteran's current disability and active service, service connection is not warranted.

With respect to continuity of symptomatology, the Federal Circuit recently held that continuity of symptomatology under 38 C.F.R. § 3.303(b) only applies to those conditions recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The Veteran's disability, degenerative joint disease or arthritis, is recognized as a chronic condition.  38 C.F.R. § 3.309(a).  In this case, the Veteran stated that her disability began during her period of active service.  The Veteran is considered competent to report symptoms of pain.  See, e.g., Falzone v. Brown, 8 Vet. App. 398, 405 (layperson is competent to testify to pain and observable flatness of his feet).  The Board does not find the Veteran credible with respect to her reports of continuity of symptomatology.  In this respect, the Board attributes great probative value to the separation report of medical examination and separation report of medical history.  Again, the separation report of medical examination shows that the Veteran's spine was clinically evaluated as normal.  Further, while the separation report of medical history did not include an answer as to whether or not the Vetera had recurrent back pain, the Board finds it significant that the Veteran reported numerous other ailments, including knee pain, and did not mention any chronic back pain or in-service injury.  In addition, the VA examination provided in January 1979, less than one year after separation from active service, did not contain any complaints or references to back pain.  The Board does not find it reasonable that the Veteran would suffer from chronic back pain and make no mention of such pain when reporting other ailments.  The Board acknowledges the lay statement from the Veteran's partner dated in December 2009.  However, her partner only knew her for the past sixteen years, years after the Veteran's separation from active service and is not considered as probative as other evidence regarding the continuity of symptoms since active service.  In light of the above, the Board finds that the probative evidence, to include evidence contemporaneous with service and shortly thereafter, does not support the Veteran's reports of chronic symptoms since active service.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (Board can consider bias in lay evidence, conflicting statements of the Veteran, and the significant time delay between the affiants' observations and the date on which the statements were written in weighing credibility).  Therefore, service connection on the basis of continuity of symptomatology is not warranted.  38 C.F.R. § 3.303(b).

The Board recognizes the Veteran's belief that her current lumbar spine disability is related to active service.  As noted above, her statements regarding an etiological relationship based on chronic symptoms are not considered probative as the Veteran has not been found to be credible with respect to her reports of chronicity.  Concerning any other statements regarding an etiological relationship between her current disability and active service, the Board finds that the Veteran has not been shown to possess the medical expertise or knowledge to provide such an opinion.   An opinion as to a direct relationship between a current lumbar spine disability and active service, specifically her in-service injury, is considered a complex medical question.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  Moreover, the Board attributes greater probative value to the October 2014 VA examiner's opinion.  As discussed above, the VA examiner has medical expertise, reviewed the claims folder, examined the Veteran, discussed the Veteran's reported in-service injury, and provided a negative opinion with supporting rationale.

After considering all the evidence under the laws and regulations set forth above, the Board concludes that the Veteran is not entitled to service connection for a lumbar spine disability because the most probative evidence of record is against a finding of continuity of symptoms since service and against a finding that there is a relationship between a current disability and an event, injury, or disease occurring in service.  Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Because the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt provision does not apply.  Therefore, the Board concludes that service connection for a lumbar spine disability is not warranted.  See 38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2014).

Finally, where a Veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  See 38 U.S.C.A. §§ 1101, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2014). The evidence does not reflect arthritis within one year of separation from active service.  Therefore, service connection on a presumptive basis is not warranted.




	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for a lumbar spine disability is denied.  



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


